EXHIBIT 10.2

STOCK OPTION AGREEMENT

          THIS AGREEMENT, is entered into as of the 17th day of March, 2005 (the
“Grant Date”) by and between Telular Corporation, a Delaware corporation (the
“Company”), having its principal place of business at Vernon Hills, Illinois,
and John E. Berndt, a resident of Plano, Texas (the “Executive”).

          WHEREAS, pursuant to the Employment Agreement effective February 21,
2005 (the “Employment Agreement”), the Executive has agreed to serve as
President and Chief Executive Officer of the Company on an interim basis, during
the pendency of an executive search by the Company to fill those positions; and

          WHEREAS, pursuant to the Employment Agreement, the Company has agreed
to grant to the Executive, in partial consideration for his services under the
Employment Agreement, certain options to purchase shares of common stock, par
value $.01 per share, of the Company (“the Company Shares”);

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows.

          1.     Grant of Options.  The Company hereby grants to the Executive
options to purchase up to 63,400 Company Shares (the “Options”), subject to the
terms and conditions of this Option Agreement and pursuant to, and in accordance
with the terms of, the Company’s Fifth Amended and Restated Stock Incentive Plan
(the “Plan”).  These Options are intended to be Incentive Stock Options within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(“ISOs”), although the Company does not warrant that the Options will be treated
as ISOs for tax purposes.  To the extent that any portion of the Options fail
for any reason to satisfy the requirements applicable to ISOs, that portion of
the Options shall be non-qualified stock options.




-2-

          2.     Option Vesting.  Subject to the termination provisions of
Section 3(b), Options shall vest as follows:

          (a)    Options for 20,335 shares shall vest on June 30, 2005, Options
for 14,355 shares shall vest on each of September 30, 2005, December 31, 2005,
and March 31, 2006 (each such date being referred to herein as a “Vesting
Date”), in each case provided that the Executive has continued to serve as Chief
Executive Officer and President of the Company through that date;

          (b)    On the effective date of the election of a new permanent Chief
Executive Officer and President of the Company, provided that the Executive has
continued to serve as Chief Executive Officer and President of the Company until
such effective date, the vesting shall be accelerated on that portion of the
options that would otherwise vest on the next Vesting Date to occur equal to (i)
the number of such options, multiplied by (ii) the number of days between the
last Vesting Date to have occurred (or February 21, 2005, if no Vesting Date has
occurred) and the effective date of such election, divided by (iii) the number
of days between the last Vesting Date to have occurred (or February 21, 2005, if
no Vesting Date has occurred) and the next Vesting Date to occur; and

          (c)    In the event of any merger or consolidation between the Company
and any other entity (other than one in which the stockholders of the Company
prior to such transaction receive, in exchange for their Company shares, stock
of the surviving corporation and such stock constitutes more than 50% of the
outstanding stock of the




-3-

surviving corporation following such transaction), or any sale by the Company of
all or substantially all of its assets, on the date five days prior to the
earlier of (i) the record date, if any, for such transaction and (ii) the
closing date of such transaction, the vesting shall be accelerated on on that
portion of the options that would otherwise vest on the next Vesting Date to
occur equal to (i) the number of such options, multiplied by (ii) the number of
days between the last Vesting Date to have occurred (or February 21, 2005, if no
Vesting Date has occurred) and the effective date of such election, divided by
(iii) the number of days between the last Vesting Date to have occurred (or
February 21, 2005, if no Vesting Date has occurred) and the next Vesting Date to
occur.

          (d)     In the event that the Executive’s employment terminates by
reason of the death or Disability (as defined in the Plan) of the Executive, 
the vesting shall be accelerated on that portion of the options that would
otherwise vest on the next Vesting Date to occur equal to (i) the number of such
options, multiplied by (ii) the number of days between the last Vesting Date to
have occurred (or February 21, 2005, if no Vesting Date has occurred) and the
date on which employment terminates, divided by (iii) the number of days between
the last Vesting Date to have occurred (or February 21, 2005, if no Vesting Date
has occurred) and the next Vesting Date to occur.

          3.     Option Term.

          (a)    Options may be exercised in whole or in part, at any time or
from time to time from the date upon which they vest until the termination of
such Options; provided, however, that no Option may be exercised earlier than
six months after the Grant Date.  All Options not theretofore exercised or
terminated shall terminate, and be of no further force or effect, on March 15,
2011. 




-4-

          (b)    In the event that the employment by the Company of the
Executive terminates for any reason, all Options that, as of the effective date
of such termination (and after giving effect to any event described in Section
2(b) or 2(c) occurring in connection with such termination), have not vested
shall terminate and be of no further force or effect. All vested Options shall
terminate if not exercised within six months after the first date on which the
Executive is neither (i) employed by the Company nor (ii) serving as a director
of the Company. 

          4.     Option Exercise Price.  The option exercise price for Options
shall be $6.24 per share.

          5.     Issuance of Company Shares.  The Executive shall exercise the
Options by giving written notice thereof to the Company and paying the
applicable option exercise price to the Company by certified check or electronic
wire transfer of immediately available funds.  Upon receipt of such payment, the
Company shall issue to the Executive certificates evidencing the Company Shares
purchased therewith.

          6.     Recapitalizations, Etc.  If, prior to the Executive’s receipt
of the Shares, the Company effects a subdivision or consolidation of interest,
stock split, dividend or distribution of Company Shares or other securities of
the Company, or other recapitalization, capital readjustment or reorganization,
the Company Shares subject to these Options under this Agreement and the
applicable option exercise price for such Options shall be adjusted as follows:

          (a)    after each such event the number of Company Shares that the
Executive is entitled to receive with respect to any Option will be equal to the
number of Company Shares that the Executive would hold by reason of (i) the
exercise of such Option immediately prior to the record date for such event and
(ii) the effect of such event upon the Company Shares received upon such
exercise, subject to further adjustment pursuant to Section 7 for subsequent
events if applicable; and




-5-

          (b)    the applicable option exercise price shall be adjusted ratably
in proportion to any adjustment in the number of Company Shares to be issued
with respect to any Option.

          7.     Mergers, Etc.  If one or more corporations or partnerships
merge into the Company, or if the Company merges or consolidates with one or
more corporations or partnerships, the Company shall cause the surviving entity
to assume the Company’s obligations under this Agreement, and Company Shares
subject to these Options under this Agreement and the applicable option exercise
price for such Options shall be adjusted as follows:

          (a)    after each such event the number and nature of securities of
the surviving entity that the Executive is entitled to receive with respect to
any Option will be equal to the number and nature of such securities that the
Executive would hold by reason of (i) the exercise of such Option immediately
prior to the record date for such event and (ii) the effect of such event upon
the securities to be received upon such exercise, subject to further adjustment
pursuant to Section 6 for subsequent events if applicable; and

          (b)    the applicable option exercise price shall be adjusted ratably
in proportion to any adjustment in the number or nature of any securities to be
issued with respect to any Option.

          8.     Status as Shareholder.   The Executive shall not for any
purpose be deemed to be a holder of any Company Shares pursuant to the exercise
of any Options until exercise of such Options in accordance with the terms
hereof and payment of the applicable option exercise price in full.




-6-

          9.     Choice of Law.  This Agreement shall be governed by the laws of
the State of Illinois, without regard to the conflict of law provisions thereof.
Any action to enforce or interpret this Agreement shall be triable only in
courts whose situs is in Cook County, Illinois.

          10.    Representations and Warranties.   The Company represents and
warrants to the Executive that the Options have been duly and validly authorized
and issued by the Company and that the Company Shares, when issued in accordance
herewith upon payment of the option exercise price specified herein, will be
duly and validly issued, fully paid and nonassessable.

          11.    Miscellaneous.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors and
assigns; provided, however, that the Executive may not transfer or assign his
rights or obligations under this Agreement, including without limitation all or
any portion of the Options, to any other person other than by will or the laws
of descent and distribution.  During the Executive’s lifetime, the Options shall
be exercisable only by the Executive.  Any notices to be given hereunder shall
be effective only if in writing and shall be deemed given when delivered in
person or when sent by reputable overnight delivery service to the following
addresses:

 

If to the Company:

 

 

 

 

 

 

Telular Corporation

 

 

647 N. Lakeview Parkway

 

 

Vernon Hills, Illinois 60061

 

 

Attn: Corporate Secretary

 

 

Facsimile#: 847-247-1242





-7-

 

If to the Executive:

 

 

 

 

 

 

Mr. John E. Berndt

 

 

3525 Twin Lakes Way

 

 

Plano, Texas 75093

 

 

Facsimile #: 972-473-6491

 

 

 

 

with a copy to:

Mr. John E. Berndt

 

 

C/o/ Telular Corporation

 

 

647 N. Lakeview Parkway

 

 

Vernon Hills, Illinois 60061

 

 

Facsimile #: 847-247-1242

or to such other address as such party may indicate by notice to the other. This
Agreement may be executed in any number of counterparts, all of which shall
constitute a single instrument.

          IN WITNESS WHEREOF, the undersigned have set their hands as of the day
and year first above written.

 

TELULAR CORPORATION

 

 

 

By:

/s/ LARRY J. FORD

 

 

--------------------------------------------------------------------------------

 

 

Larry J. Ford
Chairman of the Compensation Committee

 

 

 

 

 

 

 

JOHN E. BERNDT

 

 

 

 

 

/s/ JOHN E. BERNDT

 

 

--------------------------------------------------------------------------------

 

 

John E. Berndt